department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-4283-97 number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject swaption issue this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year date x y issues whether taxpayer’s method_of_accounting for the upfront payments received under the swap agreements and the premiums received for the swaptions clearly reflects income under notice_89_21 1989_1_cb_651 and sec_446 with respect to the callable corporate debentures in issue whether the clear_reflection_of_income requirement of sec_446 requires taxpayer to amortize certain call_premium and accrued interest_expenses which would otherwise be deductible in full in the year incurred in the same fashion as and over the same time period that the related up front payments from the swaps and premiums for the swaptions are taken into income whether the transactions in issue lacked economic_substance and should be disregarded for tax purposes conclusions even though sec_1_446-3 is not controlling since taxpayer has satisfied the specific rules contained in sec_1_446-3 we conclude that taxpayer has met the standard set forth in notice_89_21 thus taxpayer’s amortization_method is reasonable and therefore its method_of_accounting for the upfront payments received under the swap agreements and the premiums received for the swaptions clearly reflects income for purposes of notice_89_21 and sec_446 this conclusion assumes the transactions have economic_substance with respect to the callable corporate debentures an argument could be made that the clear_reflection_of_income requirement of sec_446 requires taxpayer to amortize certain call_premium and accrued interest_expenses in the same fashion as and over the same time period that the related up front payments from the swaps are taken into income however an argument under sec_446 presupposes that the transactions have some business_purpose or economic_effect outside the creation of tax benefits for the reasons set forth herein we agree with your conclusion that under the facts of this case an economic_substance argument appears to provide a better basis for challenging the transactions further factual development is necessary before conclusive advice can be provided on whether an argument should be pursued that the transactions in issue lacked economic_substance and should be disregarded for tax purposes facts the facts that follow are taken from your field_service_advice fsa request and the materials submitted by the financial product specialist fps the materials submitted by the fps include an excerpt of the revenue agent’s report rar and taxpayer’s rebuttal in year taxpayer decided to retire various of its outstanding u s dollar- denominated callable corporate debentures by exercising a call provision included in the debentures’ terms for each debenture in question that provision allowed taxpayer to retire the debenture in advance of its stated maturity_date by paying to the holders thereof in addition to interest and principal otherwise due them a specified call_premium the amount of the call_premium required to retire a particular debenture varied depending on the point in time that taxpayer elected to exercise the call provision the closer the call was to the original maturity_date the smaller was the call_premium in connection with the contemplated call of each of the debentures in issue taxpayer granted an unrelated third party the counterparty a swaption for which taxpayer received a premium the swaption entitled the counterparty as grantee thereof an option which upon exercise required taxpayer to enter into an interest_rate_swap with the counterparty in each instance the terms of the interest_rate_swap relating to a particular debenture which ranged in term from x to y years required taxpayer to make periodic fixed interest rate-based payments based on a notional_principal_amount the interest_rate_swap required the counterparty to make periodic floating interest rate-based payments based on the same notional_principal_amount although the notional_principal_amount declined over the term of the swap in every case the initial notional_principal_amount specified by the swap equaled or was within a few hundred thousand dollars of the outstanding face_amount of the associated debenture as of the exercise date of the underlying swaption in addition the interest_rate_swap arising from the exercise of each swaption called for the counterparty to make two upfront payments the upfront payments to taxpayer one payment the interest amount was structured to equal the accrued interest if any on the associated debenture as of the effective date of the swap the other upfront payment the additional fee was structured to equal the call_premium required to call the associated debenture as of the effective date of the swap the swaption associated with each of the debentures at issue was exercised by the holder thereof in each instance immediately following exercise taxpayer elected to call the related debenture on the effective date of the swap taxpayer amortized the upfront payments received under the swap agreements in year and the premiums received with respect to the swaptions in year over the term of the corresponding swap agreements therefore taxpayer reported only a ratable portion of this income on its year return taxpayer cites notice_89_21 1989_1_cb_651 as authority for this treatment with respect to each debenture taxpayer claimed a deduction in year the year the debentures were called for the full amount of the accrued interest and call_premium paid that year in connection with the call of the debentures taxpayer cites as authority for its deduction inter alia sec_163 and the regulations thereunder on date the fps issued a revised form_5701 challenging taxpayer’s treatment of the accrued interest_expense and call_premium specifically the fps asserts that taxpayer’s treatment of those amounts does not achieve a clear_reflection_of_income and proposes under the authority of sec_446 to require taxpayer in the case of each debenture to amortize those amounts in the same fashion as and over the same time period that the upfront payments are taken into income law and analysis sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 provides that subject_to sub sec_446 and sec_446 a taxpayer may compute taxable_income under any of the following methods_of_accounting the cash_receipts_and_disbursements_method an accrual_method any other method permitted by subtitle a chapter 1e or any combination of the foregoing methods permitted under regulations prescribed by the secretary sec_1_446-1 provides in part that the term method_of_accounting includes not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item upfront payments received under the swap agreements premiums received for the swaptions taxpayer amortized the upfront payments received under the swap agreements in year and the premiums received with respect to the swaptions in year over the term of the corresponding swap agreements as authority for this treatment taxpayer cites notice_89_21 1989_1_cb_651 notice_89_21 published on date provides guidance with respect to the federal_income_tax treatment of lump-sum payments received in connection with interest rate and currency swap contracts interest rate cap contracts and similar financial products notional_principal_contracts notice_89_21 provides that in the case of a payment received during one taxable_year with respect to a notional_principal_contract where such payment relates to the obligation to make a payment or payments in other taxable years under the contract a method_of_accounting that properly recognizes such payment over the life of the contract clearly reflects income notice_89_21 provides further that including the entire amount of such payment in income when it is received or deferring the entire amount of such payment to the termination of the contract does not clearly reflect income and is an impermissible method_of_accounting notice_89_21 provides that regulations will be issued under sec_61 sec_446 sec_451 sec_461 and sec_988 providing specific rules regarding the manner in which a taxpayer must amortize or take into account over the life of a notional_principal_contract payments made or received with respect to the contract notice_89_21 provides that in the case of lump-sum payments made or received with respect to notional_principal_contracts entered into or assignments made prior to the effective date of the regulations including contracts entered into prior to the publication_date of notice a method_of_accounting used by a taxpayer is a method that clearly reflects income only if the payments are taken into account over the life of the contract using a reasonable method of amortization notice_89_21 provides further that for contracts entered into prior to the effective date of the regulations the commissioner will generally treat a method_of_accounting as clearly reflecting income if it takes such payments into account over the life of the contract under a reasonable amortization_method whether or not the method satisfies the specific rules in the forthcoming regulations on date the service published proposed_regulations under sec_446 and sec_1092 see 1991_2_cb_951 the proposed_regulations as revised by t d 1993_2_cb_215 were subsequently adopted as final regulations the final regulations are effective for notional_principal_contracts entered into on or after date sec_1_446-3 the final regulations were amended by t d 1994_2_cb_76 sec_1_446-3 provides in part that a notional_principal_contract is a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts notional_principal_contracts governed by sec_1_446-3 include interest rate swaps currency swaps basis swaps interest rate caps interest rate floors commodity swaps equity swaps equity index swaps and similar agreements sec_1_446-3 in the instant case the terms of the interest_rate_swap relating to a particular debenture which ranged in term from x to y years required taxpayer to make periodic fixed interest rate-based payments based on a notional_principal_amount the terms required the counterparty to make periodic floating interest rate-based payments based on the same notional_principal_amount thus each swap falls within the definition of a notional_principal_contract under sec_1 c i however since the swap agreements were entered into before date sec_1_446-3 does not apply notice_89_21 as cited above includes interest rate swaps in the definition of notional_principal_contract under notice_89_21 in the case of notional_principal_contracts entered into before the effective date of the final regulations the commissioner will generally treat a method_of_accounting as clearly reflecting income if it takes lump-sum payments made or received with respect to the notional_principal_contract into account over the life of the contract under a reasonable amortization_method whether or not the method satisfies the specific rules contained in sec_1_446-3 with respect to the swaptions the terms of the swaption agreement entitled the counterparty as grantee of the swaption an option which upon exercise required taxpayer to enter into an interest_rate_swap with the counterparty sec_1_446-3 provides that an option or forward_contract that entitles or obligates a person to enter into a notional_principal_contract is not a notional_principal_contract but payments made under such an option or forward_contract may be governed by sec_1_446-3 however as with the swaps in issue since the swaptions were entered into before date sec_1_446-3 does not apply even though sec_1_446-3 is not controlling if taxpayer demonstrates that it has satisfied the specific rules contained in sec_1 a strong argument could be made that under the standard set forth in notice_89_21 taxpayer’s amortization_method is reasonable and therefore its method_of_accounting clearly reflects income for purposes of notice_89_21 and sec_446 sec_1_446-3 which provides special rules for options and forwards to enter into notional_principal_contracts provides as follows an option or forward_contract that entitles or obligates a person to enter into a notional_principal_contract is subject_to the general rules of taxation for options or forward contracts any payment with respect to the option or forward_contract is treated as a nonperiodic_payment for the underlying notional_principal_contract under the rules of paragraphs f and g or g of this section if and when the underlying notional_principal_contract is entered into sec_1_446-3 defines a nonperiodic_payment as follows a ny payment made or received with respect to a notional_principal_contract that is not a periodic_payment as defined in sec_1_446-3 or a termination_payment as defined in sec_1_446-3 examples of nonperiodic payments are the premium for a cap or floor agreement even if it is paid in installments the payment for an off market swap agreement the prepayment of part or all of one leg of a swap and the premium for an option to enter into a swap if and when the option is exercised the purpose of the final regulations is to enable the clear reflection of the income and deductions from notional_principal_contracts by prescribing accounting methods that reflect the economic_substance of such contracts sec_1_446-3 under sec_1_446-3 significant nonperiodic payments on a swap contract may be recharacterized as embedded loans however there is no definition of significant for these purposes for purposes of our response we assume without concluding that even if sec_1_446-3 were to apply sec_1_446-3 would not apply to the instant swaps sec_1_446-3 concerning caps and floors that are significantly in-the-money is reserved thus the payment received by taxpayer with respect to the swaption--that is the premium for an option to enter into a swap if and when the option is exercised--falls within the definition of a nonperiodic_payment under sec_1_446-3 similarly each upfront payment received by taxpayer with respect to the swap--that is the payment for an off market swap agreement--falls within the definition of a nonperiodic_payment under sec_1_446-3 the recognition rules with respect to nonperiodic payments are set forth in sec_1_446-3 sec_1_446-3 provides that in general all taxpayers regardless of their method_of_accounting must recognize the ratable daily_portion of a nonperiodic_payment for the taxable_year to which that portion relates generally a nonperiodic_payment must be recognized over the term of a notional_principal_contract in a manner that reflects the economic_substance of the contract the general_rule for swaps is contained in sec_1_446-3 a nonperiodic_payment that relates to a swap must be recognized over the term of the contract by allocating it in accordance with the forward rates of a series of cash-settled forward contracts that reflect the specified_index and the notional_principal_amount for purposes of this allocation the forward rates or prices used to determine the amount of the nonperiodic_payment will be respected if reasonable in the instant case taxpayer amortized the upfront payments received under the swap agreements in year and the premiums received with respect to the swaptions in year over the term of the corresponding swap agreements therefore taxpayer reported only a ratable portion of this income on its year return as demonstrated above this treatment is consistent with sec_1_446-3 and more specifically with the recognition rules set forth in sec_1_446-3 accordingly even though sec_1_446-3 is not controlling since taxpayer has satisfied the specific rules contained in sec_1_446-3 we conclude that taxpayer has met the standard set forth in notice_89_21 thus taxpayer’s amortization_method is reasonable and therefore its method_of_accounting for the upfront payments received under the swap agreements and the premiums received for the swaption clearly reflects income for purposes of notice_89_21 and sec_446 the foregoing discussion assumes the transactions have economic_substance an issue we discuss below call premiums and accrued interest for callable corporate debentures with respect to the callable corporate debentures taxpayer deducted the call_premium and accrued interest in accordance with sec_163 sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 provides that in the case of any debt_instrument issued after date the portion of the original_issue_discount with respect to such debt_instrument which is allowable as a deduction to the issuer for any taxable_year shall be equal to the aggregate daily portions of the original_issue_discount for days during such taxable_year sec_1_163-4 provides generally that if bonds are issued by a corporation and are subsequently repurchased by the corporation at a price in excess of the issue_price plus any amount of original_issue_discount deducted prior to repurchase or minus any amount of premium returned as income prior to repurchase the excess of the repurchase price over the issue_price adjusted for amortized premium or deducted discount is deductible as interest for the taxable_year thus with respect to the call of the debentures taxpayer’s method_of_accounting conforms with a permissible method_of_accounting nevertheless the fps argues that the clear_reflection_of_income requirement of sec_446 requires taxpayer to amortize the call_premium and accrued interest_expenses which would otherwise be deductible in full in the year incurred in the same fashion as and over the same time period that the related up front payments from the swaps are taken into income as discussed above sec_446 allows the commissioner to recompute taxable_income under a method_of_accounting that clearly reflects income if the method_of_accounting used by a taxpayer fails to clearly reflect income the commissioner may even challenge a taxpayer’s use of a method_of_accounting specifically authorized by the code or the regulations if the method results in a material distortion in taxable_income and therefore does not clearly reflect income 71_f3d_209 6th cir aff’g 102_tc_87 court reviewed income is clearly reflected by deducting from gross_income for the taxable_year the costs and expenses attributable to the production of that income during the year u s v anderson 269_us_422 the concept of matching income and related expenditures however is not absolute u s v hughes properties inc 476_us_593 nevertheless under sec_446 the commissioner has the authority to require that a taxpayer’s reporting of a transaction conform to the economic reality of that transaction see 882_f2d_820 3rd cir thus an argument could be made that the clear_reflection_of_income requirement of sec_446 requires taxpayer to amortize certain call_premium and accrued interest_expenses in the same fashion as and over the same time period that the related up front payments from the swaps are taken into income however an argument under sec_446 presupposes that the transactions have some business_purpose or economic_effect outside the creation of tax benefits for the reasons set forth herein we agree with your conclusion that under the facts of this case an economic_substance argument appears to provide a better basis for challenging the transactions economic_substance in addition to the commissioner’s authority under sec_446 the commissioner also may disregard a transaction for federal tax purposes where the transaction lacks economic_substance a transaction that is devoid of economic_substance is not recognized for federal tax purposes even where the form of a transaction satisfies the literal requirements of the statutes or regulations acm partnership v commissioner tcmemo_1997_115 aff’d 157_f3d_231 3rd cir cert_denied 119_sct_1251 since its recognition in the case of 293_us_465 the economic_substance theory has generally been construed to mean that a transaction may be completely disregarded for federal tax purposes if it serves no business_purpose and lacks any significant economic_effect other than the creation of tax benefits see also acm partnership v commissioner supra the test for determining whether a transaction or series of transactions lack economic_substance was recently set forth by the third circuit in acm partnership v commissioner supra as including inquiries into the objective economic_substance of the transactions and the subjective business motivation behind them f 3d pincite in assessing the objective economic_substance of certain transactions the courts have examined dispositions in their broader economic context and refused to recognize them for tax purposes where other aspects of a taxpayers’ transactions offset the consequences of the disposition resulting in no net change in the taxpayer’s economic position id pincite in assessing the subjective business motivation behind the transactions the courts have considered whether subjectively the transactions were intended to serve any business_purpose or were reasonably expected to generate a pre-tax profit id pincite however a transaction will not be disregarded merely because it was motivated by tax considerations id pincite therefore even if taxpayer structured the transactions in order to reduce its current tax bill if there are other real non- tax-related changes in taxpayer’s economic position as a result of the transactions the transactions generally will not be disregarded for federal_income_tax purposes id pincite n in the instant case further factual development is necessary before conclusive advice can be provided on whether an argument should be pursued that the transactions in issue lacked economic_substance and should be disregarded for tax purposes case development hazards and other considerations as discussed above an argument could be made that the clear_reflection_of_income requirement of sec_446 requires taxpayer to amortize certain call_premium and accrued interest_expenses which would otherwise be deductible in full in the year incurred in the same fashion as and over the same time period that the related up front payments from the swaps are taken into income although the courts have not delineated the degree to which a distortion between economic_income and taxable_income constitutes a material distortion arguably a deliberate manipulation of the timing rules that is entering a transaction only to take advantage of timing rules that results in a pure tax loss ie absent any economic_substance constitutes a material distortion see 157_f3d_231 3rd cir even without a deliberate manipulation a method may give rise to a material distortion_of_income see ford motor co inc v commissioner supra however an argument under sec_446 presupposes that the transaction has some business_purpose or economic_effect outside the creation of tax benefits accordingly sec_446 should not be asserted if the transactions are determined to have lacked economic_substance even if the transactions are not determined to have lacked economic_substance based upon current case law it appears as if the mismatch that results from the amortization of the upfront payments received on the swaps and the immediate deduction of the call_premium and accrued interest_expenses incurred with respect to the call of the debentures may not rise to the level of a material distortion that allows the commissioner to prohibit the use of specifically authorized methods_of_accounting for the reasons discussed above and because the cases have not uniformly required adherence to the matching principle under sec_446 we agree with your conclusion that under the facts of this case an economic_substance argument appears to provide a better basis for challenging the transactions-- provided that the evidence supports such a challenge absent a material distortion in taxable_income it is uncertain whether a court would disallow taxpayer’s use of a permissible method_of_accounting the circumstances surrounding the sale of the swaptions raise concerns about the economic_substance of the swaptions the underlying swap transactions and in light of the timing the refinancing as a whole the willingness of the counterparty to the swap to make the upfront payments suggests that market interest rates had fallen at the time the refinancing transactions were entered into the fact that in each case the swaption was exercised on the date of purchase suggests that the swaptions were illusory the commissioner’s ability to disregard the swaption alone however may be of little benefit for purposes of matching the related_income and deductions under the final regulations the upfront payments on the swap and the option premium are treated as nonperiodic payments on the swap transaction under sec_1_446-3 under sec_1_446-3 a nonperiodic_payment usually is allocated over the term of the swap contract based upon prices for analogous forward contracts this allocation of upfront payments is similar to the reporting method used by taxpayer and still results in the mismatching with which the service is concerned thus we must look behind the swap transaction itself to determine if and to what extent it might lack economic_substance generally an upfront payment on a swap compensates the recipient for the difference between the contract rate the recipient is paying or receiving and the current market rate if the facts indicate that interest rates declined substantially between the original issuance of the debentures and the date of the related swaption then the option premium and other upfront payments on the swap transaction may represent the present_value at the time the swap terms were set of the excess of the fixed rate paid on the swap over an arms length fixed rate if the libor rate and fixed interest rate that were part of the swap transaction did not represent going market rates but rather were agreed to in order to pull the value of the decline in interest rates into current cash_flow it would appear that the transaction had a non-tax economic benefit to taxpayer on the other hand if market interest rates had not declined and if the amounts that the swap counterparty paid up front to taxpayer represented only the fair_market_value of the option_privilege ie the legal right of the counterparty to not enter into the swap then there would have been no reason for taxpayer to enter those transactions other than to obtain tax benefits with respect to the economic_substance argument based on the available facts it appears that the upfront payments received by taxpayer represent an embedded value in the swap transaction due to the decline in market interest rates for the forgoing reasons we conclude that further factual development is necessary before conclusive advice can be provided on whether an argument should be pursued that the transactions in issue lacked economic_substance and should be disregarded for tax purposes please call if you have any further questions by carol p nachman special counsel financial institutions products branch cc joseph f maselli cc ner
